Citation Nr: 0916978	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic headaches, 
claims as due to a concussion.

2.  Entitlement to service connection for a cervical spine 
disability (claimed as a neck condition).

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the case was 
subsequently transferred to the RO in Phoenix, Arizona.

The Veteran and her friend provided testimony at a hearing 
before a Decision Review Officer of the Phoenix RO in 
November 2006 and at a travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of each hearing is of record.

In May 2008, the Board remanded these issue for further 
evidentiary development.  The case has since returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A chronic headache disorder was not present in service 
and any headache disorder present during the pendency of this 
claim is not etiologically related to service.

2.  A cervical spine disability was not present in service 
and is not etiologically related to service.

3.  A low back disability was not present in service and is 
not etiologically related to service.

4.  A right ankle disability was not present in service or 
thereafter.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A cervical spine disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  A low back disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  A right ankle disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in June 2004, prior to its initial 
adjudication of the claims.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date elements of the claims until March 2006, after 
the initial adjudication, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that she is entitled to service 
connection for chronic headaches, a cervical spine 
disabalility, a low back disability, and a right ankle 
disability because they stem from an automobile accident that 
occurred while she was in active service.  

The Veteran's service treatment records confirm that she was 
involved in a car accident during service in August 1965.  A 
report of the incident shows that the Veteran was treated for 
injury of a finger of the right hand, left and right knee 
injuries, lacerations of the scalp and forehead, and 
contusions and abrasions of the chest and abdomen.  In 
October 1965, the Veteran complained of nausea and dizziness.  
These records do not indicate that the Veteran ever 
complained of or was found to have any of the claimed 
conditions.  

At the February 1966 separation examination, it was noted 
that there had been no complications or sequelae of the 
lacerations of the forehead and right orbital area sustained 
in August 1965,.  The clinical evaluation in connection with 
the separation examination disclosed that the Veteran's 
spine, right ankle and neurologic status were normal.

The Veteran's original claim for VA compensation benefits was 
received in July 1966, but she did not claim entitlement to 
service connection for headaches, right ankle disability, 
cervical spine disability or low back disability at that time 
or until 2004.  In addition, the Veteran was afforded VA 
examinations in February 1968, but no pertinent complaint, 
abnormal finding, or diagnosis was recorded on any of those 
examinations.  In fact, there is no contemporaneous post-
service medical evidence of any of the claimed disabilities 
until many years following the Veteran's discharge from 
service.

Post-service VA outpatient treatment reports from 2001 
through 2008 indicate that the Veteran has sought treatment 
for the claimed conditions.  In October 2001, the Veteran 
indicated that she suffered from neck pain since her service 
and that her right ankle occasionally swells.  In May 2002, 
low back pain, right-sided with radiation to the knee and 
intermittent left-sided neck pain were noted.  In April 2003 
and April 2004, the Veteran complained of achy, intermittent 
pain of the right ankle, neck, and low back.  In May 2005, 
the Veteran reported low back pain radiating down her right 
lower extremity to her ankle.  During a June 2007 
neurosurgery consult, a similar complaint of back pain 
radiating down the right lower extremity was noted.  A 
February 2006 entry noted headaches and night blindness, 
post-concussion due to car accident.  In March 2006, the 
Veteran's headache condition was assessed as "likely 
migraines."  However, numerous entries contain a notation of 
"no headaches," including an entry from December 2007, and 
there are no reports of headaches since March 2006, except 
for a report of headaches associated with a fever in 
September 2006.

Post-service private medical records indicate that the 
Veteran has sought treatment from various health care 
providers.  A statement from a private chiropractor, Dr. 
P.M., indicates that she treated the Veteran in 1982, 1984, 
and 1989 for chronic back pain.  She described the Veteran's 
back injuries as typical of those which are "never 
sufficiently treated."  A January 2004 statement from 
another private chiropractor, Dr. F.K., indicates that the 
Veteran has had ongoing back, shoulder, and ankle problems as 
a result of the in-service car accident.  Another 
chiropractor, Dr. C. K., wrote in January 2004 that he 
treated the Veteran in 1999 for neck and low back pain, 
symptoms which may stem from previous injuries, due to the 
fact that the Veteran always returned to him seeking 
treatment for the same symptoms in the same areas.  Another 
January 2004 statement from chiropractor R.R. indicates that 
he examined and treated the Veteran for her back and neck 
condition and he firmly believed her existing condition is 
consistent with residuals of the type of trauma she suffered 
as a result of the accident.  He based his opinion on her 
history, past medical history and current subjective and 
objective findings.  He noted that he had reviewed the 
medical records pertaining to the Veteran's treatment 
following the automobile accident in service.  On a health 
questionnaire for another chiropractor, the Veteran indicated 
that she has received continuous treatment for her back 
condition since 1965.

The Veteran was afforded a specialty medical evaluation in 
November 2005, as ordered by a VA Vocational Rehabilitation 
Counselor.  An examination was conducted by Dr. Gecosala, who 
found that the Veteran has significant lumbar spine symptoms, 
but not in the cervical spine.  He indicated that these 
injuries could be due to a motor vehicle accident and 
deceleration injury, but that cervical spine and lumbar spine 
pathology should be re-evaluated.  He also stated that the 
Veteran's headache condition could be due to sequelae of the 
post-concussion syndrome from the accident, and recommended 
that a neurologist be consulted regarding these conditions. 

The Veteran testified before a Decision Review Officer in 
November 2006 and before the Board in January 2008.  During 
these hearings, the Veteran contended that she has received 
continuous treatment for her neck, low back, right ankle, and 
headache conditions.  She alleged that she received a 
concussion as a result of her in-service car accident, when a 
clothes iron in the car hit her in the back of the head  She 
testified that she believes her current headache condition is 
a result of this impact.  Moreover, she explained that she 
self-treated these conditions for a significant period of 
time following service because she had no job and no 
insurance.  The Veteran's friend, D.W., testified that he has 
known the Veteran for 17 years and that he has heard her 
complain of neck, back, and ankle pain, and headaches on 
numerous occasions.

Pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in September 2008 to examine the 
nature and etiology of the claimed conditions.  Upon 
examination, the Veteran's gait was slow but steady.  Range 
of motion testing revealed range of motion loss for both the 
lumbar spine and cervical spine, with pain, but no range of 
motion loss with repetition.  The Veteran had almost full 
range of motion of the right ankle, and no range of motion 
loss with repetition.  An X-ray of the right ankle showed no 
fracture or radiopagric foreign body, no evidence of 
arthritis and no soft tissue abnormality.  A neurological 
examination with respect to the Veteran's headaches revealed 
no abnormalities.

The examiner noted an impression of degenerative disc disease 
of the lumbar spine and cervical spine, less likely than not 
secondary to the car accident as there is no documentation of 
the injury, complaints of symptoms, abnormal imaging, or 
treatment of these conditions in the Veteran's service 
treatment records.  As for the Veteran's claimed ankle 
condition, the examiner found no evidence of a current right 
ankle joint condition, based on normal physical and 
radiographic examinations.  She found that the symptoms of 
the foot and ankle are more likely related to lower back 
radiculopathy.  Moreover, there was no documentation of the 
injury to the right ankle, complaints of symptoms, abnormal 
imaging, or treatment for a right ankle condition in the 
Veteran's service treatment records.  Finally, regarding the 
claimed headache condition, the examiner found no evidence of 
chronic headaches, and that the Veteran has not had headaches 
in the last 2 years and has not received treatment for 
headaches in at least 2 years.  There examiner also noted 
that there have been no complaints of headaches at primary 
care or neurological evaluations in the last 2 years, and the 
Veteran's neurological examination was normal at that time.

In sum, there is a conflict in the medical opinion evidence 
with regard whether the Veteran's low back and cervical spine 
conditions are related to her in-service car accident.  In 
resolving this conflict, the Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the Board attaches greater probative weight to 
the September 2008 VA opinion, than it does to the opinions 
of the private chiropractors.  In this regard, the Board 
notes that the VA examiner thoroughly reviewed the claims 
files including the Veteran's service treatment records, 
listened to the history related by the Veteran, conducted a 
thorough physical examination and provided thoughtful and 
detailed rationales for her opinions.  Conversely, the 
private chiropractors linking the Veteran's current back and 
neck symptomatology to the in-service car accident did not 
have the opportunity to review the Veteran's entire claims 
files and do not properly support their conclusions.  Even 
though the opinion of R.R. says he based his opinion past 
medical history and current subjective and objective 
findings, he does not adequately explain what factors led him 
to conclude that the Veteran's claimed disabilities are 
related to the 1965 car accident.  He does not mention the 
fact that the service treatment records document no injury of 
the spine or right ankle or that all pertinent areas were 
found to be normal on the service discharge examination.  He 
is presumably also unaware that the Veteran's original claim 
for service connection did not mention the cervical spine or 
low back or the fact that no pertinent abnormality was found 
on the VA examinations performed in 1968.

Moreover, the Board observes that many of the private 
examiners concluded that the Veteran's current symptoms 
"may" stem from her previous injuries.  However, medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence offered by the Veteran 
and her friend.  However,  the Board find the Veteran's 
account of chronic neck and back pain since the car accident 
to be inconsistent with the totality of the record.  In 
reporting her medical history, the Veteran has indicated that 
she has complained of and been treated for these conditions 
since the 1965 accident.  However, the earliest report of 
treatment is 1982, as noted by chiropractor P.M.  Moreover, 
the Board does not find it plausible that the Veteran has had 
chronic neck and low back pain since the in-service car 
accident in view of the fact that there is no evidence of a 
neck or back disorder in the service treatment records, the 
Veteran's spine was found to be normal on the service 
discharge examination, the Veteran did not include the neck 
or back in a claim for VA compensation filed in July 1966 or 
until almost 40 years following her discharge from service, 
and no pertinent complaint or abnormal finding was recorded 
in connection with her VA examinations in 1968.

As for the Veteran's claimed chronic headache condition, 
there is no indication in the service treatment records that 
the Veteran suffered from headaches while in service.  On a 
only few occasions since service were headaches even 
mentioned, including a March 2006 VA outpatient notation of 
post-concussion headaches.  However, as the November 2008 VA 
examiner pointed out, the Veteran has not complained of 
headaches in the last two years, and she is not currently 
receiving treatment.  There were also no abnormalities in the 
Veteran's neurological examination.  Therefore, it appears 
from the medical evidence that the Veteran does not have a 
chronic headache disorder.

However, the U. S. Court of Appeals for Veterans Claims has 
held that the requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In this case, the Board will concede that the Veteran has 
experienced some headaches during the pendency of this claim.  
However, the service treatment records do not show that the 
Veteran sustained a concussion and her neurological status 
was found to be normal on the examination for discharge and 
on a VA examination in February 1968.  Therefore, the 
February 2006 outpatient record relating the Veteran's 
headaches to a concussion sustained in a car accident is 
clearly based on an inaccurate history provided by the 
Veteran.  There is no other medical evidence suggesting that 
the Veteran's headaches are etiologically related to service.

Moreover, to the extent that the Veteran is contending that 
she developed chronic headaches in service, the Board does 
not find this contention to be credible in view of negative 
medical evidence in service and in 1968, the absence of any 
mention of headaches in her 1966 claim, the absence of any 
corroborating evidence of headaches until many years after 
her discharge from service, and the fact that she did not 
file a claim for service connection for this disability until 
almost 40 years following her discharge from service.  

With regard to the Veteran's claimed ankle disability, there 
is also no indication that the Veteran's injured or sought 
treatment for a right ankle disability in service treatment 
records.  The Veteran's complaints of right ankle pain are 
noted in VA outpatient treatment reports, but those records 
do not reflect that she was diagnosed with a right ankle 
disorder.  Dr. K reported in January 2004 that the Veteran 
has ongoing ankle problems as a result of service trauma in 
1965, but he did not identify what those problems are.  The 
Veteran was afforded a VA examination in September 2008 to 
determine the nature and etiology of any current right ankle 
disability, but the findings on the physical and X-ray 
examinations were normal.  The examiner instead attributed 
the Veteran's ankle pain to low back radiculopathy.  
Therefore, the Board concludes that the preponderance of the 
evidence establishes that no right ankle disability has been 
present during the pendency of this claim.

The Board has considered the Veteran's contentions concerning 
the presence of a right ankle disability but notes that as a 
lay person without medical training, the Veteran is not 
competent render a medical diagnosis or provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As discussed above, the medical 
evidence indicates that the ankle pain is probably due to 
radiculopathy.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to any of these claims because the 
preponderance of the evidence is against the claims.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic headaches, 
claimed as due to a concussion, is denied.

Entitlement to service connection for a cervical spine 
disability (claimed as a neck condition) is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


